



EXHIBIT 10.22

VERITIV CORPORATION
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
This certifies that Veritiv Corporation (the “Company”) grants to the Grantee
named below, subject to the provisions of the Veritiv Corporation 2014 Omnibus
Incentive Plan (the “Plan”) and this Restricted Stock Unit Award Agreement (this
“Award Agreement”), including the attached terms and conditions (which are
incorporated herein and made a part of this Award Agreement), the following
number of Restricted Units, on the Grant Date set forth below (the “Restricted
Stock Units”). Capitalized terms used but not defined in this Award Agreement
shall have the meanings assigned to such terms in the Plan. Each Restricted
Stock Unit represents the contingent right to receive one Share.1 
Name of Grantee:
[•]



Number of Restricted Stock Units:
[•]



Grant Date:
[•]



Vesting Date:
The third anniversary of the Grant Date.

    
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Grant Date, and the Grantee has also
executed this Award Agreement.


VERITIV CORPORATION


__________________________________
By:
Title:


I acknowledge that I have received a copy of the Plan and that I have carefully
reviewed the terms of this Award Agreement (including the attached terms and
conditions) and wish to be eligible to receive the Award described herein. I
agree to comply with the terms of this Award Agreement (including the attached
terms and conditions) in order to be eligible to receive this Award.




GRANTEE


___________________________________
Print Name: _________________________

1Awards to executives outside the U.S. to provide for cash settlement, instead
of settlement in Shares.

--------------------------------------------------------------------------------





VERITIV CORPORATION
TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AWARD


Veritiv Corporation (the “Company”) has granted an Award of Restricted Stock
Units under the Plan to the Grantee named in this Award Agreement, subject to
the provisions of the Plan and the terms and conditions set out below, which are
incorporated into and made a part of this Award Agreement. Capitalized terms
used but not defined in this Award Agreement shall have the meanings set forth
in the Plan.


1.    Crediting of Restricted Stock Units. Each Restricted Stock Unit shall
represent the contingent right to receive one Share, subject to the terms and
conditions of the Plan and this Award Agreement, and shall at all times be equal
in value to one Share. The Restricted Stock Units shall be credited to a
notional account established for the Grantee until payment in accordance with
Section 4 hereof.


2.    Vesting.


(a)    The Restricted Stock Units shall become vested and nonforfeitable on the
Vesting Date set out in this Award Agreement, provided that the Grantee remains
in the continuous employment or other service of the Company and its
Subsidiaries through the Vesting Date, except as otherwise provided herein.


(b)    Notwithstanding Section 2(a), if the Grantee’s continuous employment or
other service with the Company and its Subsidiaries terminates prior to the
Vesting Date as a result of the Grantee’s (i) death, (ii) Disability, or (iii)
Retirement (defined as the Grantee’s voluntary termination of employment, with
the consent of the Administrator (or the Administrator’s delegate) at or after
age 60 with at least five years of service with the Company and its
Subsidiaries), a pro rata portion of the Restricted Stock Units shall become
vested, determined by multiplying the number of Restricted Stock Units credited
to the Grantee’s account on the date of termination by a fraction, the numerator
of which is the number of days of continuous employment or other service
completed by the Grantee after the Grant Date of the Restricted Stock Units and
the denominator of which is the number of days from the Grant Date to the
Vesting Date of the Restricted Stock Units.


(c)    In the event of a Change in Control prior to the Vesting Date:


(i)    If the Restricted Stock Units are honored, assumed or substituted in the
form of an Alternative Award, and the Grantee’s continuous employment or other
service with the Company and its Subsidiaries is terminated after the Change in
Control and prior to the Vesting Date (A) by the Company or a Subsidiary without
Cause, or (B) if the Grantee is covered by a severance plan, employment
agreement or offer letter with the Company or a Subsidiary that provides for
severance benefits in the event of a termination by the Grantee for Good Reason,
by the Grantee for Good Reason, then the Restricted Stock Units, to the extent
not previously vested or forfeited, will vest in full, without pro ration,
effective upon such termination of the Grantee’s employment with the Company and
its Subsidiaries.



2



--------------------------------------------------------------------------------



(ii)    If the Restricted Stock Units are not honored, assumed or substituted in
the form of an Alternative Award, then the Restricted Stock Units will vest in
full, without pro ration, effective upon such Change in Control.


(d)    For purposes of this Section 2, the continuous employment or other
service of the Grantee with the Company and its Subsidiaries shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an Employee of the Company and its Subsidiaries, by reason of the transfer of
his or her employment or other service among the Company and its Subsidiaries.


3.    Forfeiture of Restricted Stock Units.


(a)    Except as otherwise provided in Section 2 of this Award Agreement or as
otherwise determined by the Committee or as otherwise provided in the Grantee’s
employment agreement (if any) with the Company or a Subsidiary (including,
without limitation, an offer letter), or as otherwise provided in a Company
severance or other agreement (if any) to which the Grantee is a party or
participant, the Restricted Stock Units will automatically be forfeited without
further action by the Company or the Grantee if the Grantee’s employment or
other service with the Company and its Subsidiaries terminates for any reason
(including, without limitation, in the event of termination of the Grantee’s
employment or other service by the Company or a Subsidiary for Cause) prior to
the Vesting Date.


(b)    If the Company determines that the Grantee has committed an act of
Misconduct either during employment or other service or within 180 days
thereafter, the Company or Affiliate may cause the Restricted Stock Units to be
forfeited or, if paid, is entitled to repayment of the Restricted Stock Units
previously paid under this Award Agreement (by return of any Shares delivered
pursuant to this Award Agreement or by repayment in cash equal to the Fair
Market Value as of the date of repayment of the number of Shares delivered
pursuant to this Award Agreement that have been disposed of by the Grantee)
within 30 days of the issuance of a letter by the Company to the Grantee
claiming such Misconduct and demand for repayment. For purposes of this Award
Agreement, “Misconduct” shall be determined by the Company in its sole
discretion and shall include, but not be limited to, any act detrimental to the
business or reputation of the Company, any act determined to be a deliberate
disregard of the Company’s or Affiliate’s rules or policies, or any violation of
any confidentiality, non-solicitation or non-competition restriction applicable
to the Grantee.


(c)    The Company shall have the sole and absolute discretion to take action or
not to take action pursuant to this Section 3 upon discovery of Misconduct, and
its determination not to take action in any particular instance shall not in any
way limit its authority to cause the forfeiture of the Restricted Stock Units or
to recoup the Award by sending a notice in any other instance.


(d)    The Restricted Stock Units shall be subject to any generally applicable
policies as to forfeiture, recoupment or “clawback” adopted by the Company or an
Affiliate that are communicated to the Grantee or any such policy adopted to
comply with applicable law.


(e)    Further, as a convenience and benefit to the Grantee in facilitating the
repayment, the Grantee hereby authorizes the Company or Affiliate to withhold
funds from any remaining payroll compensation, including pay for unused
vacation, to be applied toward any repayment pursuant to this Section 3, where
the law allows.

3



--------------------------------------------------------------------------------





4.    Payment of Restricted Stock Units. Except as otherwise may be provided
pursuant to Section 6 hereof, within thirty (30) days after the Vesting Date (or
such earlier date as the Restricted Stock Units become vested in accordance with
Section 2 hereof), the Company will deliver to the Grantee (or to the Grantee’s
estate in the event of death) the Shares underlying the vested Restricted Stock
Units.


5.     Shareholder Rights. The Company's obligations with respect to the
Restricted Stock Units shall be satisfied in full upon payment of the Restricted
Stock Units in accordance with Section 4 hereof. The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend or voting
rights) in the Shares to which the Restricted Stock Units relate until such time
as such Shares have been delivered to the Grantee in accordance with Section 4
hereof. The rights of the Grantee hereunder will be no greater than those of an
unsecured general creditor of the Company. No assets of the Company will be held
or set aside as security for the obligations of the Company hereunder.


6.    Section 409A of the Code. The Company intends that each Award of
Restricted Stock Units will be exempt from or comply with the requirements of
Section 409A of the Code, and this Award Agreement shall be interpreted and
administered in accordance with such intent. In particular, and notwithstanding
any other provision of this Award Agreement to the contrary: (a) the phrase
“termination of employment or other service” or words of similar import shall
mean the Grantee’s “separation from service” with the Company within the meaning
of Section 409A of the Code; (b) if the Grantee is a “specified employee” at the
time of his or her “separation from service” with the Company (as determined by
the Company in accordance with Section 409A of the Code), then, to the extent
necessary to comply with Section 409A of the Code, any Restricted Stock Units
otherwise payable as a result of the Grantee’s separation from service shall be
paid within thirty (30) days after the first business day which is at least six
(6) months after the Grantee’s separation from service (or if earlier, within 30
days after the Grantee’s death); and (c) to the extent required to comply with
Section 409A of the Code, any Restricted Stock Units otherwise payable as a
result of a Change in Control shall not be paid at such time unless the Change
in Control qualifies as a “change in control event” within the meaning of
Section 409A of the Code and the Treasury Regulations thereunder and payment at
such time is otherwise permitted without the imposition of additional tax under
Section 409A of the Code (and if payment of Restricted Stock Units that become
vested upon a Change in Control is not so permitted, payment of such vested
Restricted Stock Units will be made on the earlier of the Vesting Date or within
30 days after the Grantee’s separation from service (subject to any six-month
delay required for a specified employee as provided herein)). Although the
Company will use reasonable efforts to avoid the imposition of taxation,
interest and penalties under Section 409A of the Code, the tax treatment of the
Restricted Stock Units is not warranted or guaranteed. Neither the Company, its
Subsidiaries nor their respective directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by the Grantee (or any other individual claiming a benefit through
the Grantee) as a result of this Award Agreement or the Restricted Stock Units
granted hereunder.


7.    Tax Withholding. The Grantee is responsible for any federal, state, local
or other taxes with respect to the Restricted Stock Units. The Company does not
guarantee any particular tax treatment or results in connection with the grant
or vesting of the Restricted Stock Units or the delivery of Shares pursuant to
this Award Agreement. To the extent the Company or any Subsidiary is required to
withhold any federal, state, local, foreign or other taxes in connection with
the delivery of Shares under this Award Agreement, then, except as otherwise
provided below, the Company or Subsidiary (as applicable) shall

4



--------------------------------------------------------------------------------



retain a number of Shares otherwise deliverable hereunder with a value equal to
the required withholding (based on the Fair Market Value of the Shares on the
date of delivery); provided that in no event shall the value of the Shares
retained exceed the minimum amount of taxes required to be withheld or such
other amount that will not result in a negative accounting impact.
Notwithstanding the preceding sentence, the Grantee may elect, on a form
provided by the Company and subject to any terms and conditions imposed by the
Company, to pay or provide for payment of the required tax withholding. If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes at any time other than upon delivery of Shares under this Award
Agreement, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to (a) require the Grantee to pay or provide for payment
of the required tax withholding, or (b) deduct the required tax withholding from
the amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).


8.    No Employment Contract. Nothing contained in this Award Agreement or the
Plan shall confer upon the Grantee any right with respect to continuance of
employment by, or other service with, the Company and its Subsidiaries, nor
limit or affect in any manner the right of the Company and its Subsidiaries to
terminate the employment or other service or adjust the compensation of the
Grantee, in each case with or without Cause.


9.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Award Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.


10.     Transferability. The Restricted Stock Units will not be subject to
transfer, anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to transfer, anticipate, alienate, sell, assign, pledge,
encumber, or charge such right or benefit will be void. The Restricted Stock
Units will not in any manner be liable for or subject to the debts, liabilities,
or torts of the Grantee.


11.    Adjustments. The number and kind of Restricted Stock Units are subject to
adjustment as provided in Section 4.3 of the Plan.


12.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Stock Units and, notwithstanding any other
provision of this Award, the Company shall not be obligated to deliver any
Shares pursuant to this Award Agreement if the delivery of Shares would result
in a violation of any such law or listing requirement.


13.     Successors. The obligations of the Company under this Award Agreement
shall be binding upon any successor corporation or organization resulting from
the merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.


14.    Severability. If any provision of this Award Agreement is determined to
be unenforceable or invalid under any applicable law, such provision will be
applied to the maximum extent permitted by

5



--------------------------------------------------------------------------------



applicable law, and shall automatically be deemed amended in a manner consistent
with its objectives to the extent necessary to conform to any limitations
required under applicable law.


15.    Relation to Plan. This Award Agreement and the Restricted Stock Units
granted hereunder are subject to the terms and conditions of the Plan. This
Award Agreement and the Plan contain the entire agreement and understanding of
the parties with respect to the subject matter hereof, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this Award
Agreement and the Plan, the Plan shall govern. The Administrator, acting
pursuant to the Plan, have the right to determine any questions which arise in
connection with the grant of the Restricted Stock Units.


16.     Governing Law. This Award Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.


17.     Amendment. Subject to the terms of the Plan, the Committee may modify
this Award Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Award Agreement to the extent
that the amendment is applicable hereto. Notwithstanding the foregoing (and
except as otherwise may be provided in the Plan), no amendment of the Plan or
this Award Agreement shall adversely impair any rights of the Grantee under this
Award Agreement without the Grantee’s written consent.


18.    No Fractional Shares. Fractional Shares or units will be subject to
rounding conventions adopted by the Company from time to time; provided that in
no event will the total Shares issued exceed the total units granted under this
Award Agreement.


19.    Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.


20.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with any Award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Company’s Senior Vice President,
General Counsel and Corporate Secretary, this consent shall be effective for the
duration of the Award. The Grantee also understands that he or she shall have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above at no charge. The Grantee hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Grantee consents and agrees that any such procedures
and

6



--------------------------------------------------------------------------------



delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.


* * * * * * * *









7

